DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The 7 SEP 2021 amendments to claims 4 and 7-9 obviate the objections noted in the previous Office action.
Double Patenting
See prior Office action for information regarding nonstatutory obviousness-type double patenting rejections.
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 or claim 8 of U.S. Patent No. 10553682 (below, “1/8”) as evidenced in or in view of Bergendahl et al. (US 9450095; below, “Bergendahl” – previously cited). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known method” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 15, 1/8 discloses the claimed invention except for forming an isolation region in a substrate to divide the substrate into a first region and a second region.

    PNG
    media_image1.png
    348
    457
    media_image1.png
    Greyscale
	Bergendahl, in Figs. 1A-21B and related text, e.g., Abstract, cols. 1-22, teaches forming an isolation region (6) in a substrate (5) to divide the substrate into a first region and a second region (e.g., col. 7, lns. 57-64, et seq.).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the device of 1/8 as taught by Bergendahl. This is because: 1. electric current leakage between adjacent FinFETs is prevented; and/or 2. all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). Applicant is reminded that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982), see MPEP § 2144.06.
Claim Rejections – 35 USC § 112
The 7 SEP 2021 amendments to claim 9 overcome the rejection noted in the previous Office action.

 Allowable Subject Matter
The following is a statement of allowable subject matter:
Claims 1-9 and 16-20 are allowed primarily because the references of record, singly or in combination cannot anticipate or render obvious the limitations noted therein. 
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Remarks
The 7 SEP 2021 amendments to claims 4 and 7-9 have been noted and entered.
Response to Applicant’s Amendments and/or Arguments
Applicants’ rebuttal arguments filed 7 SEP 2021 (REM pages 7-9) have been fully considered, but are found to be unpersuasive in light of the arguments and positions detailed in the above claim rejections. 
Conclusion  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815